April 16, 2010

Ms. Jacqueline M. Stroh
Crofts & Callaway, P.C.
4040 Broadway, Suite 525
San Antonio, TX 78209

Ms. Marla Diane Broaddus
Ratliff Law Firm, P.L.L.C.
600 Congress Avenue, Suite 3100
Austin, TX 78701
Mr. Eric G. Walraven
Underwood, Perkins & Ralston, P.C.
5420 LBJ Freeway, Suite 1900
Dallas, TX 75240

RE:   Case Number:  08-0534
      Court of Appeals Number:  13-06-00149-CV
      Trial Court Number:  03-CV-050

Style:      FROST NATIONAL BANK, FORMER EXECUTOR OF THE ESTATE OF ELENA
      SUESS KENEDY, DECEASED, AND FROST NATIONAL BANK AND PABLO SUESS,
      TRUSTEES OF THE JOHN G. KENEDY, JR. CHARITABLE TRUST
      v.
      ANN M. FERNANDEZ

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  The  Unopposed
Motion to Expedite is dismissed as moot.  If you would like the  opinion  by
email, please contact Claudia Jenks at  claudia.jenks@courts.state.tx.us  or
call (512)463-1312 ext. 41367.  (Justice  O'Neill  and  Justice  Guzman  not
sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Dorian E.     |
|   |Ramirez           |
|   |Ms. Veronica Vela |
|   |Mr. John Sjoberg  |